Case: 11-40067     Document: 00511573631         Page: 1     Date Filed: 08/16/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 16, 2011
                                     No. 11-40067
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee
v.

FELIX GARCIA-TOBIAS, also known as Alejandro Garcia-Torres,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:10-CR-1409-1


Before HIGGINBOTHAM, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, Felix Garcia-Tobias presents
arguments that he concedes are foreclosed by United States v. Ayala, 542 F.3d
494, 494-95 (5th Cir. 2008), and United States v. Zavala-Sustaita, 214 F.3d 601,
604, 607 (5th Cir. 2000), which held that a violation of Texas’s indecency with
a child by exposure statute constitutes “sexual abuse of a minor” and a crime of
violence for purposes of an enhancement under U.S. Sentencing Guidelines
Manual § 2L1.2. The appellant’s motion for summary disposition is GRANTED,
and the judgment of the district court is AFFIRMED.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.